FILED
                            NOT FOR PUBLICATION                             DEC 13 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YURI JUNIOR GALEAS MELENDEZ,                     No. 09-71500
etc.,
                                                 Agency No. A094 354 683
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, JR., United States
Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted December 9, 2011 **
                                Seattle, Washington

Before: GUY, *** McKEOWN, and TALLMAN, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
               The Honorable Ralph B. Guy, Jr., Senior Circuit Judge for the Sixth
Circuit, sitting by designation.
      Petitioner, Yuri Melendez, appeals from the decision of the Board of

Immigration Appeals (Board) denying his motion to remand and reopen. Melendez

sought an opportunity to apply for asylum and withholding of removal because he

failed to demonstrate prima facie eligibility for cancellation of removal.        An

immigration judge had earlier found Melendez ineligible for cancellation of removal

because his 2001 conviction for cocaine possession stopped the accrual of the

requisite 10-year period of continuous physical presence in the United States upon

which Melendez had relied as a ground for cancellation of the order of removal.

      A finding that a movant has failed to establish prima facie eligibility for

withholding of removal is an appropriate ground on which to deny a motion to reopen.

INS v. Abudu, 485 U.S. 94, 104 (1988).         Our standard of review is abuse of

discretion, and a heavy burden is placed upon a movant seeking reopening of removal

proceedings. INS v. Doherty, 502 U.S. 314, 322-23 (1992). We find no abuse of

discretion here. Melendez claims that if he is removed, his handicapped son could

face sexual abuse in El Salvador. Melendez’s wife testified, however, that she and her

son, both United States citizens, will remain in the United States even if Melendez is

removed.      Similarly, we conclude that the Board was correct in finding that

Petitioner’s asylum claim, based on fear of future persecution, was not supported by

the record.    Having failed to demonstrate eligibility for asylum, it follows that


                                          2                                   09-71500
petitioner also failed to make a prima facie case for withholding of removal.

      PETITION DENIED.




                                          3                                     09-71500